Citation Nr: 0021442	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1944 to July 1946.

In August 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denied the 
veteran's claim for service connection for bilateral 
defective hearing ("hearing loss").  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  He 
testified at a hearing at the RO in September 1992 in support 
of his claim.  And after considering his hearing testimony 
and the other evidence of record, the Board remanded the case 
to the RO in August 1996 for further development and 
consideration.  The Board also referred another claim to the 
RO, which the veteran had raised during the pendency of his 
appeal, for service connection for a fungus of the toenails.

The veteran testified at another hearing at the RO in June 
1997.  A member of the Board conducted that hearing during a 
travel assignment.  But that Board member subsequently 
resigned for other employment, so the Board notified the 
veteran in January 1999 that he could testify at another 
hearing before a different member of the Board.  And after 
receiving a response from him in February 1999 indicating 
that he wanted another hearing at the RO before a member of 
the Board, the Board remanded his case to the RO in March 
1999 to schedule the hearing.  He testified at the hearing in 
July 2000.  The undersigned member of the Board conducted it.  
And following the hearing, the Board held his claim in 
abeyance for 60 days to allow him an opportunity to submit 
additional medical evidence, which he did later in July 2000 
along with a form waiving his right to have the evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(1999).

The only issue currently before the Board is whether the 
veteran is entitled to service connection for bilateral 
defective hearing.  Although the RO also determined in 
December 1999 that he was not entitled to service connection 
for fungus of his toenails, and notified him of this in 
January 2000, he has not appealed that decision to the Board.  
See 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The veteran's service personnel records confirm that he 
was a tail gunner aboard a B-25 aircraft bomber during World 
War II, as a member of Marine Bomber Squadron 443, and that 
he participated in several bombing missions against enemy 
Japanese forces.

2.  There is competent medical evidence of record indicating 
that the veteran's current bilateral sensorineural hearing 
loss is as likely as not the result of prolonged noise 
exposure that he sustained during service as a member of the 
bombing squadron.


CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Organic 
diseases of the nervous system-including sensorineural 
hearing loss-will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran alleges that he has defective hearing in both of 
his ears as a result of acoustic trauma that he sustained 
during World War II due to excessive noise exposure while a 
tail gunner aboard a B-25 aircraft in several bombing 
missions.  His service personnel records confirm that he 
served in that capacity in combat against enemy Japanese 
forces as a member of Marine Bomber Squadron 443.  Moreover, 
as a result of his meritorious service, he received, among 
others, the Air Medal with one Gold Star.  There is not, 
however, any clinical indication that he had complaints of 
hearing loss in either ear while in service or that a 
hearing loss was diagnosed.  There also is no medical 
evidence suggesting that a sensorineural hearing loss was 
diagnosed within the one-year presumptive period after 
service, or that a hearing loss was diagnosed for many years 
thereafter, although the veteran alleges that he received 
treatment for defective hearing shortly after service, from 
1946 to 1950, at the Bronx VA Kingsbridge Hospital in the 
Bronx, New York.  But that notwithstanding, the absence of 
clinical evidence of hearing loss during service, or during 
the years immediately subsequent to service, is not fatal to 
the claim if there is medical evidence indicating the veteran 
currently has a hearing loss disability (for VA purposes), 
and there is a medically sound basis for attributing it to 
his service in the military.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  There is in this instance, so the 
claim must be granted.

Numerous doctors and audiologists who have examined the 
veteran on various occasions since 1988 have confirmed that 
he has a bilateral sensorineural hearing loss.  They also 
have confirmed that his hearing impairment is sufficient to 
meet the criteria of section 3.385 to be characterized as a 
hearing "disability" for VA compensation purposes.  Thus, 
the dispositive issue is whether there is a medically sound 
basis for causally relating his bilateral sensorineural 
hearing loss to his military service-and in particular, to 
acoustic trauma coincident with his participation in the 
bombing missions against enemy Japanese forces.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Collette v. Brown, 82 F.3d 389, 
392-3 (Fed. Cir. 1996); 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Shortly after the most recent hearing in July 2000, a 
physician submitted a statement on the veteran's behalf 
concluding that his bilateral sensorineural hearing loss "is 
as likely as not" a residual of the prolonged noise exposure 
in service as a tail gunner aboard the B-25 bomber.  And the 
physician indicated that his opinion was based on a review of 
all of the pertinent medical and other evidence concerning 
the appeal.  Thus, although the veteran, himself, has 
acknowledged working full time on a railroad (from 4 p.m. to 
midnight) during the years immediately subsequent to his 
discharge from the military, where he may have also been 
subjected to loud noises, the medical evidence is at least 
equally balanced, for and against the claim, as to the actual 
cause for his current hearing impairment.  And in these 
situations, all reasonable doubt is resolved in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

